Citation Nr: 0024733	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  95-05 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to an increased rating for residuals of a 
simple fracture of the left patella with degenerative 
arthritis, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to June 
1951.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In July 1999, the Board denied entitlement to service 
connection for a low back disability, determined that new and 
material had been submitted to reopen a claim of entitlement 
to service connection for a right knee disorder and that the 
claim was well grounded; and remanded that claim, as well as 
a claim for an increased rating for a service-connected left 
knee disorder, for additional evidentiary development.  
Following this development, the RO denied entitlement to 
service connection for the right knee.  It was determined, 
however, that a 10 percent rating in effect for the left knee 
should be increased to 20 percent.  This grant was 
promulgated in a February 2000 determination.  The appeal 
continues.  The issue of an increased rating for a left knee 
disorder will be addressed at the end of this decision under 
the heading, "REMAND."  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The evidence does not show that the appellant's right 
knee disorder (degenerative arthrosis resulting in total 
right knee arthroplasty) is proximately due to residuals of a 
simple fracture of the left patella with degenerative 
arthritis, or that this disorder was otherwise incurred in or 
aggravated by service.  


CONCLUSION OF LAW

The appellant's right knee disorder was not incurred in or 
aggravated by service, nor is it proximately due to or the 
result of his inservice left knee injury.  38 C.F.R. §§ 1110, 
1131, 1155, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, she has presented a claim that is 
plausible.  In this regard the Board notes that it found the 
veteran's claim to be well grounded in its July 1999, 
decision.  That finding was based on the fact that the 
veteran had been diagnosed with a current right knee 
disability and that a competent medical professional had 
opined that the right knee disability was caused by a service 
connected disability.  

The veteran has not alleged that there are any records of 
probative value that may be obtained, and which have not 
already been associated with her claims folder.  The Board 
accordingly finds that the duty to assist the appellant, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.  

The appellant contends that she has a right knee disorder 
that is proximately due to or the result of her inservice 
left knee fracture.  In the alternative she argues that she 
injured her right knee at the same time that she suffered her 
left knee injury in service.

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  When aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected disorder, service connection is warranted for the 
degree of aggravation, but only that degree, over an above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The evidence shows that the appellant injured her left knee 
in July 1949.  A diagnosis of fracture, left patella, simple, 
effusion at knee joint was made.  Right knee injury was not 
recorded, nor complained of in service.  

In February 1952, service connection for residuals of simple 
fracture of the left patella was established, and a 10 
percent rating was assigned.  This rating was confirmed and 
continued in RO rating determination in September 1954.  That 
determination was essentially based on clinical findings made 
upon VA examination the month before.  

In 1988, the veteran filed a claim for a right knee disorder 
as secondary to her service-connected left knee disability.  
Evidence submitted in support of her claim included VA 
records from April and May 1988 which reflect that she gave a 
history of right knee pain since being in a taxi accident 
approximately one year before.  She also reported that she 
had fractured the left knee during service.  X-ray showed 
mild degenerative changes in each knee.  In May 1988, she 
underwent diagnostic arthroscopy and debridement of the right 
knee.  

Additional private and VA records from 1990 through 1994 
reflect that she continued to be seen for right and left knee 
complaints.  In March 1992, a VA physician noted that the 
veteran had right knee osteoarthritis secondary to a motor 
vehicle accident (MVA).  Private X-rays in May 1992 of both 
knees show degenerative changes bilaterally.  There was also 
joint space narrowing in the right knee.  VA right knee X-ray 
in July 1992 was interpreted as showing significant 
retropatellar narrowing with evidence of spur formation.  
Some calcifications were noted posterior to the knee segment 
which did not appear to be vascular and appeared to be 
extracapsular.  There was a very small osteochondral body 
noted in the posterior joint space on lateral film.  There 
was some demineralization noted beneath the cortex on the 
medial condyle and similar findings suggested in the tibial 
plateau posteriorly.  There was minimal joint narrowing noted 
medially with some spurring.  There was no sclerosis or 
subchondral geode formation seen.  

Private right knee X-ray in May 1993 showed progressive 
degenerative arthritis with moderately severe lateral joint 
space narrowing, and probable synovial chondromatosis, 
possible in a small Baker's cyst.  

VA records from July 1995 reflect that the veteran underwent 
a total right knee arthroplasty.  In a statement received 
from a VA physician in December 1995, it was noted that the 
veteran suffered a fracture of the left patella during 
service.  The physician stated that since the time, the 
veteran had experienced severe pain in that leg which caused 
her to shift her weight to her right knee.  Due to the stress 
put on her right knee, it had "literally worne [sic] the 
knee out."  He noted that the veteran had recently undergone 
a complete right knee replacement.  The reason for the 
replacement was due to the "residual effect of the service 
connected left knee."  

On VA examination in February 1996, the veteran was described 
as "an extremely poor historian."  No opinion was expressed 
as to the etiology of her left knee disability.

Upon VA examination in May 1998, the veteran gave a history 
of injury to the left knee during service.  She related that 
the pain eventually developed in her right knee from favoring 
it due to her left knee injury residuals, and she required a 
total right knee arthroplasty.  She reported that the right 
knee had become more painful, and she was generally 
wheelchair confined.  

Physical examination of the right knee showed that it was 
warmer than the left.  There was no erythema or effusions.  
The range of motion of the right knee lacked 10 degrees of 
extension and had 70 degrees of flexion.  The knee was stable 
to vagus and valgus stress as well as anterior and posterior 
drawer.  She had a non-tender midline incision compatible 
with a total knee arthroplasty.  The left knee showed no 
swelling.  Range of motion was lacking 5 degrees of full 
extension and had 100 degrees of flexion.  The knee was 
stable to varus and valgus stress as well as anterior and 
posterior drawer.  She was non-tender to palpation.  
Following X-rays, the diagnoses were severe degenerative 
changes of the left knee with osteopenia, and status post 
right total knee arthroplasty with continued to be painful.  
It was noted that this bilateral condition significantly 
limited her ability to walk.  She was essentially wheelchair 
bound.  

In the Board's July 1999 remand, it was noted that the 
evidence as to the etiology of the veteran's right knee 
disability was in dispute.  Because of the conflicting 
medical evidence, the Board requested a new VA examination 
and an opinion as to whether it was at least as likely as not 
that any diagnosed right knee disorder was directly secondary 
to or aggravated by the veteran's service-connected left knee 
fracture residuals.  

In the resulting VA orthopedic examination in September 1999, 
the examiner revealed the claim file and noted that there was 
no report of injury to the right knee in service when she 
fractured the left patella.  It was noted, however, that she 
subsequently began developing bilateral knee problems, 
apparently in the 1980s.  Her right knee hurt worse than the 
left.  Her history of being in a MVA accident in 1988 and 
hurting her right knee was recorded by the examiner.  She 
subsequently had diagnostic arthroscopy of the painful right 
knee about one year later due to the fact that she had 
radiographic evidence of degenerative joint disease (DJD) as 
well as arthroscopic evidence of severe joint disease 
resulting in a total knee arthroplasty.  

Currently, she was a limited community ambulator.  She used a 
cane most of the time although she used a walker part of the 
time.  She was not "terribly" stable on her feet.  Her 
husband reported that she had fallen earlier that morning.  
She complained that her right knee was slightly warmer than 
the left and had been since her total knee arthroplasty was 
performed.  She reported that her right knee sometimes 
swelled.  

Examination of the right knee showed a well-healed medial 
parapatellar incision.  She had no erythema or swelling.  Her 
right knee to palpation was in fact slightly warmer that her 
left knee.  She had range of motion from 10 to 100 degrees.  
She had 10 degrees of valgus instability at full extension 
and 30 degrees of flexion.  Her right knee otherwise appeared 
to be functioning well.  

Examination of the left knee revealed range of motion of 10 
to 120 degrees.  There were 5 degrees of varus/valgus 
instability.  She had moderate lateral joint line tenderness 
and mild medial joint line tenderness.  Her knee was stable 
to anterior/posterior drawer, Lachman's, McMurray's and 
Apply's grind test.  X-rays of the right knee revealed a 
well-fixed posterior cruciate substituting prosthesis.  There 
were no signs of subsistence.  There were no signs of 
osteolysis.  The component appeared to be in good position.  
X-rays of the left knee revealed fragments at the superior 
pole consistent with her history of fracture.  There was 
moderately severe osteoarthritis throughout the knee with 
joint space narrowing, subchondral sclerosis and osteophyte 
formation.  

The examiner's impressions were that the veteran had left 
knee degenerative arthrosis.  It was noted that this was 
"likely as not secondary to the patient's initial patellar 
fracture in 1948."  She continued to be moderately 
symptomatic and was a limited community ambulator with 
frequent falls.  Her falls were not judged to be solely due 
to her knee or both knees for that matter but a complex of 
her entire physical and mental well being.  It was likely 
that she would continue to function at this level for a 
prolonged period of time.  

As to the right knee, the physician's impression was status 
post right knee total knee arthroplasty.  The old records 
showed no evidence of previous injury while in military 
service, and there was no statement of previous injury.  
Degenerative arthrosis of the right knee would be very 
unlikely due to an injury to the left knee.  Degenerative 
arthrosis of the right knee was more likely a result of 
either previous trauma that was not recorded prior to or 
during the patient's military service or to trauma 
thereafter.  A "constitutional predilection" to developing 
knee arthrosis was also more likely than her left knee 
causing her right knee arthrosis.  The right knee could be 
expected to mildly limit the veteran's ambulation.  

Analysis

The Board finds that the preponderance of the evidnece in 
this case is against the appellant's claim of entitlement to 
service connection for a right knee disorder.  The veteran 
has not contended, nor is there any other evidence, that a 
right knee disability was directly incurred in service.  
Instead the veteran contends that the right knee disability 
was caused or aggravated by the service-connected left knee 
disability.

The competent evidence in support of her claim consists of 
one physician's statement in which it was concluded that 
strain from the service connected left knee disability caused 
her to favor her right leg and thereby develop a left leg 
disability.

The evidence against the veteran's claim includes the fact 
that no right knee disability was reported until after a 
post-service motor vehicle accident.  The physician in 
rendering his favorable opinion to the veteran did not 
consider this fact.  Apparently, his opinion was reached with 
regard only to the appellant's reported history and without 
examination of the medical evidence and history of record.  
In any event, this opinion is of limited probative value.  An 
assessment based on an inaccurate history supplied by the 
veteran is of no probative value.  See Boggs v. West, 11 Vet. 
App. 334, 345 (1998); see also Kightly v. Brown, 6 Vet. App. 
200, 205-06 (1994) (finding that presumption of credibility 
of evidence did not arise as to medical opinion that 
veteran's disability was incurred in service because it was 
based on an inaccurate history, one which failed to 
acknowledge an injury well-documented in record, and hence 
holding such evidence not "material"); Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993) (finding that presumption of 
credibility did not arise because physician's opinion was 
based upon "an inaccurate factual premise" and thus had "no 
probative value" since it relied upon veteran's "account of 
his medical history and service background).

On the other hand, the only medical professional to examine 
the entire record and render an opinion, concluded that the 
right knee arthrosis was more likely the result of trauma or 
a "constitutional predilection" to developing that 
disorder, and was unlikely to be related to the left knee 
disability.  Consistent with that opinion is the fact that 
there was no evidence of a right knee disability until 1988, 
following the trauma to the right knee in a motor vehicle 
accident.  

The Board has attached more weight to the September 1999 
examiner's opinion that was based on review of the entire 
record, to include injury to the right knee in 1988, and an 
examination than the one received in 1995 that was based on 
subjective history of only the inservice left knee injury.  
Therefore, the Board finds that the preponderance of the 
evidence is against a finding that the appellant's right knee 
disability was incurred in service, or that it is proximately 
due to or the result of the inservice left patella fracture.  

As to the applicability of Allen v. Brown, 7 Vet. App. 439, 
the Court has held that pursuant to 38 U.S.C.A. §§ 1110, 1131 
and 38 C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  This is of no avail to the 
veteran, however, because the evidence of record plainly does 
not support a finding that her service-connected left knee 
disorder increased the severity of his nonservice-connected 
right knee disability.  Simply stated, and in light of Allen, 
there is no medical evidence that the veteran's right knee 
problems, first noted many years after service, was either 
caused or aggravated by her service-connected left knee 
symptoms.  


ORDER

Entitlement to service connection for a right knee disorder 
is denied.  


REMAND

Based on review of the evidence in the claims folder, the 
Board has determined that the claim of an increased rating 
for residuals of a left knee fracture with degenerative 
arthritis should be returned to the RO for further 
development.

In its prior remand the Board requested an examination of the 
veteran's right knee which considered the factors of 
disability listed in 38 C.F.R. §§ 4.40, 4.45 (1999).  The 
Court has interpreted those regulations as requiring that an 
examiner determine whether the disability is manifested by 
weakened movement, excess fatigability, or incoordination.  
Such inquiry is not to be limited to muscles or nerves, and 
these determinations should, if feasible, be expressed in 
terms of the degree of additional range-of-motion loss due to 
any weakened movement, excess fatigability, or 
incoordination.  On the recent examination the examiner did 
not specifically report whether there was weakened movement, 
excess fatigability or incoordination.  A remand by the Board 
confers on an appellant the right to VA compliance with the 
terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall 
the Court held that "where . . . the remand orders of the 
Board . . . are not complied with, the Board itself errs in 
failing to insure compliance."  Id.

The Board notes that the assignment of separate, additional 
disability evaluations may be warranted for the veteran's 
knee disability under DC 5003 and VAOPGCPREC 9-98 (1998), and 
decisions of the Court in Hicks v. Brown, 8 Vet. App. 417, 
420 (1995), and DeLuca v. Brown, 8 Vet. App. 202-206-07 
(1995).  

Specifically, if a claimant has a disability rating under DC 
5257 for instability of the knee and there is also X-ray 
evidence of arthritis and limitation of motion sever enough 
to warrant a zero percent rating under DC 5260 or DC 5261, a 
separate rating is available under DC 5003 or DC 5010.  See 
VAOPGCPREC 9-98 (August 18, 1998); see also VAOPGCPREC 23-97 
(July 1, 1997).  Furthermore, a separate compensable rating 
may be warranted on the basis of the Court's holding in 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when 
considering the criteria provided by DC 5003 in conjunction 
with the provisions of 38 C.F.R. § 4.59 (1999).  

On remand, therefore, the RO will have the opportunity to 
consider whether a separate rating is warranted for the 
veteran's service-connected knee disability based on the 
presence of arthritis and in light of the above-noted 
provisions.  The Board notes that a current examination from 
September 1999 adequate for rating purposes is already of 
record.  

Accordingly, this claim is REMANDED for the following 
actions:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records of treatment pertinent 
to his claim that are not already of 
record.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of these 
treatment records identified by the 
veteran.  

2.  The RO should afford the veteran an 
appropriate examination in order to 
evaluate the current severity of her left 
knee disability.  The examiner should 
review the veteran's claims folder prior 
to completing the examination report.  
The examiner should express an opinion as 
to whether there any lateral instability 
or subluxation, and if present whether 
such lateral instability or subluxation 
is slight, moderate or severe.

The examiner should also report the range 
of extension and flexion of the left 
knee.  The examiner should determine 
whether the right knee disability is 
manifested by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should, 
if feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.

3.  Following submission of any 
additional pertinent records, the RO 
should review the appellant's claim based 
on all of the evidence which is now of 
record, in order to determine whether an 
increased evaluation is warranted for the 
veteran's left knee disability, to 
include discussion of the propriety of 
assigning a separate evaluation for this 
knee disability under DC 5003.  If the 
decision remains adverse, the RO should 
provide the appellant and his 
representative with a Supplemental 
Statement of the Case, along with an 
adequate period of time within which to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further action, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 


